DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on Nov. 20, 2020, the applicants have canceled claims 28-31 and 46-54 and furthermore, have amended claims 3-27 and 32.
3. Claims 1-27 and 32-45 are pending in the application.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 33-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. The following eight different factors (see Ex parte Foreman, 230 
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The specification mentions that the instant compounds are COT modulators. However, there is no teaching in the specification regarding agonist or antagonist activity of instant compounds at COT activity. The therapeutic utility will be different based on agonist activity versus antagonist activity at COT. There is no teaching either in the specification or prior art references provided showing well established utility of either agonists or antagonists of COT activity for treating all the disease conditions listed in instant claims 33-45 including every known cancer, diabetes, inflammatory disease, liver disease etc. There are no working examples present showing efficacy of instant compounds in animal models or in vitro cell lines of all the disease conditions listed in instant claims including every known cancer, diabetes, inflammatory disease, liver disease etc. The instant compounds of formula (I) encompasses hundreds of thousands of compounds based on the values of variables R1-R6, R15, m and therefore, in absence of such teachings, guidance, prior art and working examples, it would require undue experimentation to demonstrate efficacy of instant compounds in animal models or in 

7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 1, 6-9 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, the values of variables Z1-Z5, Z7 and Z8 are defined twice on page 2 as well as page 4. Similarly the value of variable Z1a is also defined twice on page 3 as well as on page 4.
In independent claim 1, the value of variables Z6 and Z9 are defined. However, these variables are not present in the formula (I).
Claims 6-9 recites the limitation "variable 3a" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 33, specific diseases mediated either by hyperactivity or hypoactivity of COT are not defined.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10. Claims 1-6, 8-11, 20-25 and 32-45 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bacon (U.S. Patent 9,815,818, cited on applicant’s form 1449).
Bacon discloses COT modulators for treating various disease conditions (see col. 1-2). The compound # 1058 (see col. 901) disclosed by Bacon anticipates the instant claims when variable R4 represents an aryl group and variable R6 represents C(O) O-CH2-O-P(O) (OH)2 in the instant compounds of formula (I).
11. Claims 1-6, 8-9, 12-15, 20-25, 32-33, 35-37 and 40-45 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bacon (U.S. Patent 9,878,995, cited on applicant’s form 1449).
Bacon discloses COT modulators for treating various disease conditions (see col. 1-2). The compound # 407 (see col. 395) disclosed by Bacon anticipates the instant claims when variable R4 represents heteroaryl group and variable R6 represents C(O) O-CH2-O-P(O) (OH)2 in the instant compounds of formula (I).

Double Patenting
12. A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
13. Claims1-5, 10-27 and 32-45 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5, 10-27 and 32-45 of copending Application No. 17/618,696 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

14. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15. Claims 1-6, 8-11 and 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 9.815,818, cited on applicant’s form 1449. Although the claims at issue are not identical, they are not patentably distinct from each other because compound 923 (see col. 1901) of claim 30 of the cited patent anticipates the instant claims when variable R4 represents an aryl .
 16. Claims 1-6, 8-9, 12-15, 19-25, 32-33, 35-37 and 40-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,947,259, cited on applicant’s form 1449. Although the claims at issue are not identical, they are not patentably distinct from each other because compounds of the cited patent anticipate the instant claims when variable R4 represents heteroaryl group and variable R6 represents C(O) O-CH2-O-P(O) (OH)2 in the instant compounds of formula (I).
17. Claims 1-6, 8-9, 12-14, 17-25 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55-58 of copending Application No. 17/162,754 (reference application, recently allowed). Although the claims at issue are not identical, they are not patentably distinct from each other because compounds of the cited application anticipate the instant claims when variable R4 represents heteroaryl group and variable R6 represents C(O) O-CH2-O-P(O) (OH)2 in the instant compounds of formula (I).
                    This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625